             Case 4:19-cv-01144-SBA Document 33 Filed 11/18/19 Page 1 of 2



 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5
 6   Attorneys for Plaintiffs
     R.N. DEWBERRY, also known as
 7   SITAWA NANTAMBU JAMAA,
     DANNY TROXELL, GABRIEL REYES,
 8   PAUL A. REDD JR., SALVADOR PEREZ,
 9   ANTONIO GUILLEN, ARTURO CASTELLANOS,
     TODD ASHKER, LUIS ESQUIVEL, and
10   ANNE BUTTERFIELD WEILLS
11
12
                          UNITED STATES DISTRICT COURT
13
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
15
     R.N. DEWBERRY, also known as SITAWA ) Case No. 4:19-cv-01144-SBA
16   NANTAMBU JAMAA, DANNY TROXELL, )
     GABRIEL REYES, PAUL A. REDD JR.,          ) NOTICE OF UNAVAILABILITY OF
17   SALVADOR PEREZ, ANTONIO                   ) COUNSEL
18   GUILLEN, ARTURO CASTELLANOS,              )
     TODD ASHKER, LUIS ESQUIVEL and            )
19   ANNE BUTTERFIELD WEILLS,                  )
                                               )
20                 Plaintiffs,                 )
21                                             )
            vs.                                )
22                                             )
     RALPH DIAZ, Acting Secretary, State of )
23   California, Department of Corrections and )
24   Rehabilitation (CDCR); SCOTT KERNAN, )
     Former Secretary, CDCR; and KATHLEEN )
25   ALLISON, Acting Secretary of Operations, )
     CDCR,                                     )
26                                             )
27                 Defendants.                 )

28



     Dewberry v. Diaz, No. 4:19-cv-01144-SBA
     Notice of Unavailability of Counsel - 1
             Case 4:19-cv-01144-SBA Document 33 Filed 11/18/19 Page 2 of 2



 1         TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD HEREIN:
 3         PLEASE TAKE NOTICE that plaintiffs’ counsel EmilyRose Johns of Siegel, Yee,
 4   Brunner & Mehta will be out of the country and unavailable for any purpose from
 5   November 19, 2019, through and including December 5, 2019.
 6
 7         Dated: November 18, 2019
 8                                                 SIEGEL, YEE, BRUNNER & MEHTA
 9
10                                                 By: __/s/EmilyRose Johns______
                                                       EmilyRose Johns
11
12                                                 Attorneys for Plaintiffs
                                                   R.N. DEWBERRY, also known as
13                                                 SITAWA NANTAMBU JAMAA,
                                                   DANNY TROXELL, GABRIEL REYES,
14                                                 PAUL A. REDD JR., SALVADOR
15                                                 PEREZ, ANTONIO GUILLEN,
                                                   ARTURO CASTELLANOS,
16                                                 TODD ASHKER, LUIS ESQUIVEL and
                                                   ANNE BUTTERFIELD WEILLS
17
18
19
20
21
22
23
24
25
26
27
28



     Dewberry v. Diaz, No. 4:19-cv-01144-SBA
     Notice of Unavailability of Counsel - 2
